Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 1 of 42



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  (FT LAUDERDALE DIVISION)
                                      CASE NO. 0:19-cv-61430

   ELIZABETH E. BELIN, et al.,
                  Plaintiffs,
   v.
   HEALTH INSURANCE INNOVATIONS,
   INC., et al.,
                  Defendants.
                                               /


    DEFENDANT MICHAEL KOSLOSKE’S ANSWER AND AFFIRMATIVE DEFENSES
             TO SECOND AMENDED CLASS ACTION COMPLAINT

          Defendant, Michael Kosloske, hereby serves his Answer and Affirmative Defenses to

   Plaintiffs’ Second Amended Class Action Complaint (Dkt. No. 53), and states the following:

                                              ANSWER

                                             Introduction

          1.      Denies that the marketing and sale of “limited benefit indemnity plans” and

   ancillary products such as “medical discount plans” are a scam, and denies for want of

   knowledge or information sufficient to form a belief as to the truth or accuracy of each and every

   other allegation set forth in paragraph 1 of the Second Amended Class Action Complaint.

          2.      Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 2 of the Second Amended Class Action

   Complaint.

          3.      Denies the allegations set forth in paragraph 3of the Second Amended Class

   Action Complaint.
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 2 of 42



          4.      Denies the allegations set forth in paragraph 4 of the Second Amended Class

   Action Complaint.

          5.      Denies the allegations set forth in paragraph 5 of the Second Amended Class

   Action Complaint.

          6.      Denies the allegations regarding knowing and substantial assistance to distributors

   and allegations regarding an enterprise, and denies for want of knowledge or information

   sufficient to form a belief as to the truth or accuracy of each and every other allegation set forth

   in paragraph 6 of the Second Amended Class Action Complaint.

          7.      Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 7 of the Second Amended Class Action

   Complaint.

          8.      Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 8 of the Second Amended Class Action

   Complaint.

          9.      Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 9 of the Second Amended Class Action

   Complaint.

                                       Jurisdiction And Venue

          10.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 10 of the Second Amended Class

   Action Complaint.

          11.     Admits Florida residency, denies each and every other allegation set forth in

   paragraph 11(b) of the Second Amended Class Action Complaint, and denies for want of




                                                    2
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 3 of 42



   knowledge or information sufficient to form a belief as to the truth or accuracy of each and every

   other allegation set forth in paragraph 11(a) of the Second Amended Class Action Complaint.

          12.     Denies the allegations set forth in paragraph 12 of the Second Amended Class

   Action Complaint.

                                                Parties

          13.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 13 of the Second Amended Class

   Action Complaint.

          14.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 14 of the Second Amended Class

   Action Complaint.

          15.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 15 of the Second Amended Class

   Action Complaint.

          16.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 16 of the Second Amended Class

   Action Complaint.

          17.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 17 of the Second Amended Class

   Action Complaint.

          18.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 18 of the Second Amended Class

   Action Complaint.




                                                   3
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 4 of 42



          19.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 19 of the Second Amended Class

   Action Complaint.

          20.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 20 of the Second Amended Class

   Action Complaint.

          21.     Admits HII is a Delaware corporation based in Tampa, Florida, is publically

   traded under stock symbol HIIQ, is a holding company, and has an ownership interest in HPIH,

   and denies for want of knowledge or information sufficient to form a belief as to the truth or

   accuracy of each and every other allegation set forth in paragraph 21 of the Second Amended

   Class Action Complaint.

          22.     Admits Florida residency and denies for want of knowledge or information

   sufficient to form a belief as to the truth or accuracy of each and every other allegation set forth

   in paragraph 22 of the Second Amended Class Action Complaint.

          23.     Admits the allegations set forth in paragraph 23 of the Second Amended Class

   Action Complaint.

                                         Relevant Nonparties

          24.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 24 of the Second Amended Class

   Action Complaint.

          25.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 25 of the Second Amended Class

   Action Complaint.




                                                    4
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 5 of 42



         26.    Admits Simple Health sold limited benefit indemnity products, and denies each

   and every other allegation set forth in paragraph 26 of the Second Amended Class Action

   Complaint.

         27.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 27 of the Second Amended Class

   Action Complaint.

         28.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 28 of the Second Amended Class

   Action Complaint.

         29.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 29 of the Second Amended Class

   Action Complaint.

         30.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 30 of the Second Amended Class

   Action Complaint.

         31.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 31 of the Second Amended Class

   Action Complaint.

         32.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 32 of the Second Amended Class

   Action Complaint.




                                                5
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 6 of 42



          33.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 33 of the Second Amended Class

   Action Complaint.

          34.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 34 of the Second Amended Class

   Action Complaint.

          35.    Admits Nationwide Health sold limited benefit indemnity products, and denies for

   want of knowledge or information sufficient to form a belief as to the truth or accuracy of each

   and every other allegation set forth in paragraph 35 of the Second Amended Class Action

   Complaint.

          36.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 36 of the Second Amended Class

   Action Complaint.

          37.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 37 of the Second Amended Class

   Action Complaint.

          38.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 38 of the Second Amended Class

   Action Complaint.

          39.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 39 of the Second Amended Class

   Action Complaint.




                                                  6
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 7 of 42



          40.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 40 and therefore denies same.

          41.     Denies the allegations set forth in paragraph 41 and therefore denies same.

                                         Factual Background

   A.     Comprehensive Medical Insurance v. Limited Benefit Indemnity Plans
          and Medical Discount Plans

          42.     Denies the allegations set forth in paragraph 42 and therefore denies same.

          43.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 43 and therefore denies same.

          44.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 44 of the Second Amended Class

   Action Complaint.

          45.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 45 of the Second Amended Class

   Action Complaint.

          46.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 46 of the Second Amended Class

   Action Complaint.

          47.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 47 of the Second Amended Class

   Action Complaint.

          48.     Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 48 of the Second Amended Class

   Action Complaint.



                                                    7
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 8 of 42



   B.     The Enterprise

          49.     Admits starting HII which became publically traded, states that 2018 revenues are

   as reported, and denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of each and every other allegation set forth in paragraph 49 of the Second

   Amended Class Action Complaint.

          50.     Denies the allegations set forth in paragraph 50 of the Second Amended Class

   Action Complaint.

          51.     Denies the allegations set forth in paragraph 51 of the Second Amended Class

   Action Complaint.

          52.     Admits Defendant is not insurers, assist in the development of limited benefit

   indemnity plans and other products, and the products are underwritten by insurers, but denies

   each and every other allegation set forth in paragraph 52 of the Second Amended Class Action

   Complaint.

          53.     Admits HPIH entered into a managing general agent agreement, denies the

   allegations that HII entered into a managing general agent agreement, and denies for want of

   knowledge or information sufficient to form a belief as to the truth or accuracy of each and every

   other allegation set forth in paragraph 53 of the Second Amended Class Action Complaint.

          54.     Admits HPIH entered into a Managing General Agent Agreement, denies the

   allegations that HII entered into a Managing General Agent Agreement, and denies for want of

   knowledge or information sufficient to form a belief as to the truth or accuracy of each and every

   other allegation set forth in paragraph 54 of the Second Amended Class Action Complaint.

          55.     Admits they collected monthly payments from Simple Health and Nationwide

   Health customers and distributed commissions and premiums, and denies each and every other

   allegation set forth in paragraph 55 of the Second Amended Class Action Complaint.


                                                   8
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 9 of 42



          56.    Admits they performed certain services for customers of Simple Health and

   Nationwide Health, and denies each and every other allegation set forth in paragraph 56 of the

   Second Amended Class Action Complaint.

          57.    Denies the allegations set forth in paragraph 57 of the Second Amended Class

   Action Complaint.

          58.    Admits HPIH entered into a Master Commission Advance Agreement and

   Secured Promissory Note, and denies each and every other allegation set forth in paragraph 58 of

   the Second Amended Class Action Complaint.

          59.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 59 of the Second Amended Class

   Action Complaint.

          60.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 60 of the Second Amended Class

   Action Complaint.

          61.    Admits Nationwide marketed Cardinal Choice products, and denies each and

   every other allegation set forth in paragraph 61 of the Second Amended Class Action Complaint.

   C.     The Enterprise’s Scheme

          62.    Denies the allegations set forth in paragraph 62of the Second Amended Class

   Action Complaint.

          63.    Denies the allegations set forth in paragraph 63of the Second Amended Class

   Action Complaint.

   D.     The Misleading Websites

          64.    Denies the allegations set forth in paragraph 64of the Second Amended Class

   Action Complaint.


                                                  9
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 10 of 42



         65.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 65of the Second Amended Class

   Action Complaint.

         66.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 66 of the Second Amended Class

   Action Complaint.

         67.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 67 of the Second Amended Class

   Action Complaint.

   E.    A Standardized Sales Script Is Used To Fraudulently Induce Consumers

         68.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 68 of the Second Amended Class

   Action Complaint.

         69.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 69 of the Second Amended Class

   Action Complaint.

         70.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 70 of the Second Amended Class

   Action Complaint.

         71.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 71 of the Second Amended Class

   Action Complaint.




                                               10
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 11 of 42



          72.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 72 of the Second Amended Class

   Action Complaint.

          73.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 73 of the Second Amended Class

   Action Complaint.

          74.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 74 of the Second Amended Class

   Action Complaint.

          75.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 75 of the Second Amended Class

   Action Complaint.

          76.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 76 of the Second Amended Class

   Action Complaint.

          77.    Denies selling limited benefit indemnity plans and discount plans, and denies for

   want of knowledge or information sufficient to form a belief as to the truth or accuracy of each

   and every other allegation set forth in paragraph 77 of the Second Amended Class Action

   Complaint.

          78.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 78 of the Second Amended Class

   Action Complaint.




                                                 11
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 12 of 42



         79.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 79 of the Second Amended Class

   Action Complaint.

         80.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 80 of the Second Amended Class

   Action Complaint.

         81.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 81 of the Second Amended Class

   Action Complaint.

         82.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 82 of the Second Amended Class

   Action Complaint.

         83.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 83 of the Second Amended Class

   Action Complaint.

         84.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 84 of the Second Amended Class

   Action Complaint.

         85.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 85 of the Second Amended Class

   Action Complaint.




                                               12
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 13 of 42



          86.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 86 of the Second Amended Class

   Action Complaint.

          87.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 87 of the Second Amended Class

   Action Complaint.

          88.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 88 of the Second Amended Class

   Action Complaint.

          89.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 89 of the Second Amended Class

   Action Complaint.

          90.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 90 of the Second Amended Class

   Action Complaint.

          91.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 91 of the Second Amended Class

   Action Complaint.

          92.    Denies the allegations set forth in paragraph 92 of the Second Amended Class

   Action Complaint.

   F.     Payment Is Taken And The Customer Is Read The Post-Close Script

          93.    Admits Simple Health and Nationwide Health use Defendant’s payment platform,

   and denies for want of knowledge of each and every other allegation set forth in paragraph 93 of

   the Second Amended Class Action Complaint.


                                                 13
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 14 of 42



         94.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 94 of the Second Amended Class

   Action Complaint.

         95.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 95 of the Second Amended Class

   Action Complaint.

         96.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 96 of the Second Amended Class

   Action Complaint.

         97.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 97 of the Second Amended Class

   Action Complaint.

         98.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 98 of the Second Amended Class

   Action Complaint.

         99.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 99 of the Second Amended Class

   Action Complaint.

   G.    The Verification Script Also Misled Customers

         100.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 100 of the Second Amended Class

   Action Complaint.




                                               14
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 15 of 42



          101.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 101 of the Second Amended Class

   Action Complaint.

          102.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 102 of the Second Amended Class

   Action Complaint.

          103.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 103 of the Second Amended Class

   Action Complaint.

          104.   Denies the allegations set forth in paragraph 104 of the Second Amended Class

   Action Complaint.

          105.   Denies the allegations set forth in paragraph 105 of the Second Amended Class

   Action Complaint.

   H.     A Fiduciary Relationship Was Established

          106.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 106 of the Second Amended Class

   Action Complaint.

          107.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 107 of the Second Amended Class

   Action Complaint.

          108.   Denies the allegations directed to Defendants, and denies for want of knowledge

   or information sufficient to form a belief as to the truth or accuracy of each and every other

   allegation set forth in paragraph 108 of the Second Amended Class Action Complaint.




                                                15
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 16 of 42



          109.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 109 of the Second Amended Class

   Action Complaint.

          110.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 110 of the Second Amended Class

   Action Complaint.

          111.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 111 of the Second Amended Class

   Action Complaint.

          112.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 112 of the Second Amended Class

   Action Complaint.

          113.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 113 of the Second Amended Class

   Action Complaint.

          114.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 114 of the Second Amended Class

   Action Complaint.

   I.     Class Plaintiffs And Class Members Relied As A Whole On The Misrepresentations

          115.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 115 of the Second Amended Class

   Action Complaint.

          116.   Denies the allegations regarding the verification process and fulfillment

   documents, and denies for want of knowledge or information sufficient to form a belief as to the


                                                 16
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 17 of 42



   truth or accuracy of each and every other allegation set forth in paragraph 116 of the Second

   Amended Class Action Complaint.

          117.   Denies the allegations set forth in paragraph 117 of the Second Amended Class

   Action Complaint.

          118.   Denies the allegations set forth in paragraph 118 of the Second Amended Class

   Action Complaint.

   J.     Victims Included The Class Plaintiffs

          119.   Denies the allegations set forth in paragraph 119 of the Second Amended Class

   Action Complaint.

          120.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 120 of the Second Amended Class

   Action Complaint.

          121.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 121 of the Second Amended Class

   Action Complaint.

          122.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 122 of the Second Amended Class

   Action Complaint.

          123.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 123 of the Second Amended Class

   Action Complaint.

          124.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 124 of the Second Amended Class

   Action Complaint.


                                                  17
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 18 of 42



          125.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 125 of the Second Amended Class

   Action Complaint.

          126.    Denies the timing of payment, and denies for want of knowledge or information

   sufficient to form a belief as to the truth or accuracy of each and every other allegation set forth

   in paragraph 126 of the Second Amended Class Action Complaint.

          127.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 127 of the Second Amended Class

   Action Complaint.

          128.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 128 of the Second Amended Class

   Action Complaint.

          129.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 129 of the Second Amended Class

   Action Complaint.

          130.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 130 of the Second Amended Class

   Action Complaint.

          131.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 131 of the Second Amended Class

   Action Complaint.




                                                   18
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 19 of 42



          132.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 132 of the Second Amended Class

   Action Complaint.

          133.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 133 of the Second Amended Class

   Action Complaint.

          134.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 134 of the Second Amended Class

   Action Complaint.

          135.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 135 of the Second Amended Class

   Action Complaint.

          136.    Denies the timing of payment, and denies for want of knowledge or information

   sufficient to form a belief as to the truth or accuracy of each and every other allegation set forth

   in paragraph 136 of the Second Amended Class Action Complaint.

          137.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 137 of the Second Amended Class

   Action Complaint.

          138.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 138 of the Second Amended Class

   Action Complaint.




                                                   19
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 20 of 42



         139.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 139 of the Second Amended Class

   Action Complaint.

         140.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 140 of the Second Amended Class

   Action Complaint.

         141.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 141 of the Second Amended Class

   Action Complaint.

         142.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 142 of the Second Amended Class

   Action Complaint.

         143.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 143 of the Second Amended Class

   Action Complaint.

         144.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 144 of the Second Amended Class

   Action Complaint.

         145.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 145 of the Second Amended Class

   Action Complaint.




                                               20
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 21 of 42



         146.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 146 of the Second Amended Class

   Action Complaint.

         147.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 147 of the Second Amended Class

   Action Complaint.

         148.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 148 of the Second Amended Class

   Action Complaint.

         149.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 149 of the Second Amended Class

   Action Complaint.

         150.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 150 of the Second Amended Class

   Action Complaint.

         151.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 151 of the Second Amended Class

   Action Complaint.

         152.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 152 of the Second Amended Class

   Action Complaint.




                                               21
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 22 of 42



          153.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 153 of the Second Amended Class

   Action Complaint.

          154.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 154 of the Second Amended Class

   Action Complaint.

          155.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 155 of the Second Amended Class

   Action Complaint.

          156.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 156 of the Second Amended Class

   Action Complaint.

          157.    Denies the timing of payment, and denies for want of knowledge or information

   sufficient to form a belief as to the truth or accuracy of each and every other allegation set forth

   in paragraph 157 of the Second Amended Class Action Complaint.

          158.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 158 of the Second Amended Class

   Action Complaint.

          159.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 159 of the Second Amended Class

   Action Complaint.




                                                   22
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 23 of 42



          160.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 160 of the Second Amended Class

   Action Complaint.

          161.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 161 of the Second Amended Class

   Action Complaint.

          162.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 162 of the Second Amended Class

   Action Complaint.

          163.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 163 of the Second Amended Class

   Action Complaint.

          164.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 164 of the Second Amended Class

   Action Complaint.

          165.    Denies the timing of payment, and denies for want of knowledge or information

   sufficient to form a belief as to the truth or accuracy of each and every other allegation set forth

   in paragraph 165 of the Second Amended Class Action Complaint.

          166.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 166 of the Second Amended Class

   Action Complaint.




                                                   23
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 24 of 42



          167.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 167 of the Second Amended Class

   Action Complaint.

          168.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 168 of the Second Amended Class

   Action Complaint.

          169.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 169 of the Second Amended Class

   Action Complaint.

          170.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 170 of the Second Amended Class

   Action Complaint.

          171.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 171 of the Second Amended Class

   Action Complaint.

          172.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 172 of the Second Amended Class

   Action Complaint.

          173.    Denies the timing of payment, and denies for want of knowledge or information

   sufficient to form a belief as to the truth or accuracy of each and every other allegation set forth

   in paragraph 173 of the Second Amended Class Action Complaint.




                                                   24
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 25 of 42



          174.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 174 of the Second Amended Class

   Action Complaint.

          175.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 175 of the Second Amended Class

   Action Complaint.

          176.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 176 of the Second Amended Class

   Action Complaint.

          177.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 177 of the Second Amended Class

   Action Complaint.

          178.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 178 of the Second Amended Class

   Action Complaint.

          179.    Denies the timing of payment, and denies for want of knowledge or information

   sufficient to form a belief as to the truth or accuracy of each and every other allegation set forth

   in paragraph 179 of the Second Amended Class Action Complaint.

          180.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 180 of the Second Amended Class

   Action Complaint.




                                                   25
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 26 of 42



          181.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 181 of the Second Amended Class

   Action Complaint.

          182.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 182 of the Second Amended Class

   Action Complaint.

          183.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 183 of the Second Amended Class

   Action Complaint.

          184.    Denies the timing of payment, and denies for want of knowledge or information

   sufficient to form a belief as to the truth or accuracy of each and every other allegation set forth

   in paragraph 184 of the Second Amended Class Action Complaint.

          185.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 185 of the Second Amended Class

   Action Complaint.

          186.    Denies the timing of payment, and denies for want of knowledge or information

   sufficient to form a belief as to the truth or accuracy of each and every allegation set forth in

   paragraph 186 of the Second Amended Class Action Complaint.

          187.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 187 of the Second Amended Class

   Action Complaint.




                                                   26
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 27 of 42



          188.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 188 of the Second Amended Class

   Action Complaint.

          189.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 189 of the Second Amended Class

   Action Complaint.

          190.    Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 190 of the Second Amended Class

   Action Complaint.

   K.     Defendants Knew About And Directed The Fraudulent Scheme

          191.    Denies the allegations set forth in paragraph 191 of the Second Amended Class

   Action Complaint.

          192.    Admits the SEC filings and their content, and denies each and every other

   allegation set forth in paragraph 192 of the Second Amended Class Action Complaint.

          193.    Denies the allegations set forth in paragraph 193 of the Second Amended Class

   Action Complaint.

          194.    Denies the allegations set forth in paragraph 194 of the Second Amended Class

   Action Complaint.

          195.    Admits HPIH provides certain services as a third-party administrator and the SEC

   filings and their content, and denies for want of knowledge or information sufficient to form a

   belief as to the truth or accuracy of each and every other allegation set forth in paragraph 195 of

   the Second Amended Class Action Complaint.




                                                   27
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 28 of 42



          196.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 196 of the Second Amended Class

   Action Complaint.

          197.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 197 of the Second Amended Class

   Action Complaint.

          198.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 198 of the Second Amended Class

   Action Complaint.

          199.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 199 of the Second Amended Class

   Action Complaint.

          200.   Admits HPIH processed refunds as third-party administrator, and denies for want

   of knowledge or information sufficient to form a belief as to the truth or accuracy of each and

   every other allegation set forth in paragraph 200 of the Second Amended Class Action

   Complaint.

          201.   Denies the allegations set forth in paragraph 201 of the Second Amended Class

   Action Complaint.

          202.   Denies the allegations set forth in paragraph 202 of the Second Amended Class

   Action Complaint.

          203.   Denies the allegations set forth in paragraph 203 of the Second Amended Class

   Action Complaint.




                                                 28
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 29 of 42



          204.   Denies the allegations set forth in paragraph 204 of the Second Amended Class

   Action Complaint.

          205.   Admits the State of Montana regulatory proceeding, and denies each and every

   other allegation set forth in paragraph 205 of the Second Amended Class Action Complaint.

          206.   Admits the State of Arkansas regulatory proceeding, and denies each and every

   other allegation set forth in paragraph 206 of the Second Amended Class Action Complaint.

          207.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 207 of the Second Amended Class

   Action Complaint.

          208.   Admits the Florida Department of Financial Services issued a Letter of Guidance,

   and denies for want of knowledge or information sufficient to form a belief as to the truth or

   accuracy of the allegations set forth in paragraph 208 of the Second Amended Class Action

   Complaint.

          209.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 209 of the Second Amended Class

   Action Complaint.

          210.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 210 of the Second Amended Class

   Action Complaint.

          211.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 211 of the Second Amended Class

   Action Complaint.




                                                29
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 30 of 42



          212.    Admits the review of the sales practices of third parties, and denies for want of

   knowledge or information sufficient to form a belief as to the truth or accuracy of each and every

   other allegation set forth in paragraph 212 of the Second Amended Class Action Complaint.

          213.    Admits they entered into a regulatory settlement agreement, denies any

   wrongdoing or liability as set forth in the regulatory settlement agreement, and denies for want of

   knowledge or information sufficient to form a belief as to the truth or accuracy of each and every

   other allegation set forth in paragraph 213 of the Second Amended Class Action Complaint.

   L.     The HII Defendants Substantially Assisted The Ongoing Scheme

          214.    Denies the allegations set forth in paragraph 214 of the Second Amended Class

   Action Complaint.

          215.    Denies the allegations set forth in paragraph 215 of the Second Amended Class

   Action Complaint.

          216.    Denies the allegations set forth in paragraph 216 of the Second Amended Class

   Action Complaint.

          217.    Admits the allegations set forth in paragraph 217 of the Second Amended Class

   Action Complaint.

          218.    Denies the allegations set forth in paragraph 218 of the Second Amended Class

   Action Complaint.

          219.    Denies the allegations set forth in paragraph 219 of the Second Amended Class

   Action Complaint.

          220.    Denies the allegations set forth in paragraph 220 of the Second Amended Class

   Action Complaint.

          221.    Denies the allegations set forth in paragraph 221 of the Second Amended Class

   Action Complaint.


                                                   30
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 31 of 42



          222.   Denies the allegations set forth in paragraph 222 of the Second Amended Class

   Action Complaint.

          223.   Denies the allegations set forth in paragraph 223 of the Second Amended Class

   Action Complaint.

   M.     The Scheme Caused Class Plaintiffs And Putative Class Members To Suffer
          Damages

          224.   Denies the allegations set forth in paragraph 224 of the Second Amended Class

   Action Complaint.

          225.   Denies the allegations set forth in paragraph 225 of the Second Amended Class

   Action Complaint.

          226.   Denies the allegations set forth in paragraph 226 of the Second Amended Class

   Action Complaint.

          227.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of each and every other allegation set forth in paragraph 227 of the Second

   Amended Class Action Complaint.

          228.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 228 of the Second Amended Class

   Action Complaint.

          229.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 229 of the Second Amended Class

   Action Complaint.

          230.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 230 of the Second Amended Class

   Action Complaint.



                                                31
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 32 of 42



          231.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 231 of the Second Amended Class

   Action Complaint.

   N.     The FTC Shuts Down Simple Health

          232.   Denies for want of knowledge or information to form a belief as to the truth or

   accuracy of each and every other allegation in the FTC lawsuit as set forth in paragraph 232 of

   the Second Amended Class Action Complaint.

          233.   Admits the allegations set forth in paragraph 233 of the Second Amended Class

   Action Complaint.

          234.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 234 of the Second Amended Class

   Action Complaint.

          235.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 235 of the Second Amended Class

   Action Complaint.

          236.   Denies for want of knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations set forth in paragraph 236 of the Second Amended Class

   Action Complaint.

                                         RICO Allegations

          237.   Denies the allegations set forth in paragraph 237 of the Second Amended Class

   Action Complaint.

          238.   Denies the allegations set forth in paragraph 238 of the Second Amended Class

   Action Complaint.




                                                 32
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 33 of 42



         239.   Denies the allegations set forth in paragraph 239 of the Second Amended Class

   Action Complaint.

         240.   Denies the allegations set forth in paragraph 240 of the Second Amended Class

   Action Complaint.

         241.   Denies the allegations set forth in paragraph 241 of the Second Amended Class

   Action Complaint.

         242.   Denies the allegations set forth in paragraph 242 of the Second Amended Class

   Action Complaint.

         243.   Denies the allegations set forth in paragraph 243 of the Second Amended Class

   Action Complaint.

         244.   Denies the allegations set forth in paragraph 244 of the Second Amended Class

   Action Complaint.

         245.   Denies the allegations set forth in paragraph 245 of the Second Amended Class

   Action Complaint.

         246.   Denies the allegations set forth in paragraph 246 of the Second Amended Class

   Action Complaint.

         247.   Denies the allegations set forth in paragraph 247 of the Second Amended Class

   Action Complaint.

         248.   Denies the allegations set forth in paragraph 248 of the Second Amended Class

   Action Complaint.

                                   Class Action Allegations

         249.   Denies the allegations set forth in paragraph 249 of the Second Amended Class

   Action Complaint.




                                              33
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 34 of 42



         250.   Denies the allegations set forth in paragraph 250 of the Second Amended Class

   Action Complaint.

         251.   Denies the allegations set forth in paragraph 251 of the Second Amended Class

   Action Complaint.

         252.   Denies the allegations set forth in paragraph 252 of the Second Amended Class

   Action Complaint.

         253.   Denies the allegations set forth in paragraph 253 of the Second Amended Class

   Action Complaint.

         254.   Denies the allegations set forth in paragraph 254 of the Second Amended Class

   Action Complaint.

         255.   Denies the allegations set forth in paragraph 255 of the Second Amended Class

   Action Complaint.

         256.   Denies the allegations set forth in paragraph 256 of the Second Amended Class

   Action Complaint.

         257.   Denies the allegations set forth in paragraph 257 of the Second Amended Class

   Action Complaint.

         258.   Denies the allegations set forth in paragraph 258 of the Second Amended Class

   Action Complaint.

         259.   Denies the allegations set forth in paragraph 259 of the Second Amended Class

   Action Complaint.

         260.   Denies the allegations set forth in paragraph 260 of the Second Amended Class

   Action Complaint.




                                              34
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 35 of 42



                                             Count I
                       (Violation of RICO § 1962(c) Against All Defendants)

          261.   Repeats with the same force and effect as if fully rewritten the responses to the

   allegations incorporated paragraph 261 of the Second Amended Class Action Complaint.

          262.   Denies the allegations set forth in paragraph 262 of the Second Amended Class

   Action Complaint.

          263.   Denies the allegations set forth in paragraph 263 of the Second Amended Class

   Action Complaint.

          264.   Denies the allegations set forth in paragraph 264 of the Second Amended Class

   Action Complaint.

          265.   Denies the allegations set forth in paragraph 265 of the Second Amended Class

   Action Complaint.

          266.   Denies the allegations set forth in paragraph 266 of the Second Amended Class

   Action Complaint.

          267.   Denies the allegations set forth in paragraph 267 of the Second Amended Class

   Action Complaint.

          268.   Denies the allegations set forth in paragraph 268 of the Second Amended Class

   Action Complaint.

          269.   Denies the allegations set forth in paragraph 269 of the Second Amended Class

   Action Complaint.

          270.   Denies the allegations set forth in paragraph 270 of the Second Amended Class

   Action Complaint.

          271.   Denies the allegations set forth in paragraph 271 of the Second Amended Class

   Action Complaint.



                                                35
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 36 of 42



          272.   Denies the allegations set forth in paragraph 272 of the Second Amended Class

   Action Complaint.

                                          Count II
                   (Section 1962(d) RICO Conspiracy Against All Defendants)

          273.   Repeats with the same force and effect as if fully rewritten the responses to the

   allegations incorporated in paragraph 273 of the Second Amended Class Action Complaint.

          274.   Denies the allegations set forth in paragraph 274 of the Second Amended Class

   Action Complaint.

          275.   Denies the allegations set forth in paragraph 275 of the Second Amended Class

   Action Complaint.

          276.   Denies the allegations set forth in paragraph 276 of the Second Amended Class

   Action Complaint.

                                           Count III
       (Aiding and Abetting a Violation of RICO Section 1962(c) Against All Defendants)

          277.   Repeats with the same force and effect as if fully rewritten the responses to the

   allegations incorporated in paragraph 277 of the Second Amended Class Action Complaint.

          278.   Denies the allegations set forth in paragraph 278 of the Second Amended Class

   Action Complaint.

          279.   Denies the allegations set forth in paragraph 279 of the Second Amended Class

   Action Complaint.

          280.   Denies the allegations set forth in paragraph 280 of the Second Amended Class

   Action Complaint.

          281.   Denies the allegations set forth in paragraph 281 of the Second Amended Class

   Action Complaint.




                                                36
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 37 of 42



                                          Count IV
         (Aiding and Abetting a Breach of Fiduciary Duty Against the HII Defendants)

          282.    Repeats with the same force and effect as if fully rewritten the responses to the

   allegations incorporated in paragraph 282 of the Second Amended Class Action Complaint.

          283.    States that no response is required as Count IV is directed solely against other

   Defendants.

          284.    States that no response is required as Count IV is directed solely against other

   Defendants.

          285.    States that no response is required as Count IV is directed solely against other

   Defendants..

          286.    States that no response is required as Count IV is directed solely against other

   Defendants..

                                            Count V
                     (Aiding and Abetting Fraud Against the HII Defendants)

          287.    Repeats with the same force and effect as if fully rewritten the responses to the

   allegations incorporated in paragraph 287 of the Second Amended Class Action Complaint.

          288.    States that no response is required as Count V is directed solely against other

   Defendants.

          289.    States that no response is required as Count V is directed solely against other

   Defendants.

          290.    States that no response is required as Count V is directed solely against other

   Defendants.

          291.    States that no response is required as Count V is directed solely against other

   Defendants.




                                                 37
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 38 of 42



          292.    States that no response is required as Count V is directed solely against other

   Defendants.

          293.    States that no response is required as Count V is directed solely against other

   Defendants.

                                              Count VI
                                  (Unjust Enrichment Against HPIH)

          294.    Repeats with the same force and effect as if fully rewritten the responses to the

   allegations incorporated in paragraph 294 of the Second Amended Class Action Complaint.

          295.    States that no response is required as Count VI is directed solely against other

   Defendants.

          296.    States that no response is required as Count VI is directed solely against other

   Defendants.

          297.    States that no response is required as Count VI is directed solely against other

   Defendants.

                                          GENERAL DENIAL

          Denies all allegations in the Second Amended Class Action Complaint not specifically

   admitted, denied, controverted or otherwise addressed above.

                                     AFFIRMATIVE DEFENSES

          Defendant asserts the following affirmative defenses without altering Plaintiffs’ burden

   of proof on any of the issues in this action.

                                       First Affirmative Defense
                                  (Failure to State a Cause of Action)

          Plaintiffs’ Second Amended Class Action Complaint fails to state any claim upon which

   relief may be granted.




                                                   38
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 39 of 42



                                      Second Affirmative Defense
                          (Failure to State a Cause of Action for Class Relief)

           Plaintiffs’ Second Amended Class Action Complaint fails to state any claim for class

   relief under Federal Rule of Civil Procedure 23. This case is not suitable for class treatment, in

   that, among other things, Plaintiffs claims are not common or typical, Plaintiffs are not adequate

   class representatives, individualized issues will predominate, a class action is not a superior way

   of proceeding, and the proposed class is not adequately defined and clearly ascertainable.

                                        Third Affirmative Defense
                                            (Improper Venue)

           Venue is not proper in this District.

                                       Fourth Affirmative Defense
                                             (Preemption)

           All claims asserted under the Racketeer Influenced and Corrupt Organizations Act

   (RICO) in the Second Amended Class Action Complaint are preempted and barred by the

   McCarran-Fergusson Act.

                                        Fifth Affirmative Defense
                                          (Filed Rate Doctrine)

           The filed rate doctrine bars, in whole or material part, the claims asserted in the Second

   Amended Class Action Complaint.

                                        Sixth Affirmative Defense
                                             (In Pari Delicto)

           The RICO and other claims asserted in the Second Amended Class Action Complaint are

   barred by the doctrine of in pari delicto.

                                      Seventh Affirmative Defense
                                        (Statute of Limitations)

           The claims asserted in the Second Amended Class Action Complaint are barred, in whole

   or material part, by the statute of limitations.



                                                      39
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 40 of 42



                                      Eighth Affirmative Defense
                                           (Unclean Hands)

          The claims asserted in the Second Amended Class Action Complaint are barred by the

   doctrine of unclean hands.

                                       Ninth Affirmative Defense
                                            (Due Diligence)

          The failure to exercise reasonable care and due diligence cause or contributed to any

   injury or damage, and any recovery must therefore be eliminated or proportionally reduced.

                                      Tenth Affirmative Defense
                                             (Standing)

          Plaintiffs lack standing to pursue the claims asserted in the Second Amended Class

   Action Complaint.

                                     Eleventh Affirmative Defense
                                               (Set-Off)

          Defendant is entitled to a set-off against any damage awarded to Plaintiffs for any and all

   payments made by any collateral source.

                                     Twelfth Affirmative Defense
                                         (Waiver/Estoppel)

          The claims asserted in the Second Complaint Class Action Complaint are barred, in

   whole or in material part, by the doctrines of waiver, estoppel, ratification and laches.

                                    Thirteenth Affirmative Defense
                                    (Failure to Mitigate Damages)

          There has been a failure to mitigate any compensable injury sustained.

                                   Fourteenth Affirmative Defense
                                       (No Proximate Cause)

          The claims asserted in the Second Amended Class Action Complaint were caused, in




                                                    40
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 41 of 42



   whole or in material part, by the negligent, deliberate, intentional, reckless, or unlawful acts or

   omissions of third parties, and no act or omission by Defendant caused any compensable injury.

                                     Fifteenth Affirmative Defense
                                      (No Substantial Assistance)

          The claims asserted in the Second Amended Class Action Complaint that Defendant

   substantially assisted the alleged wrongful conduct of others by performing legitimate

   commercial services are barred.

                                     Sixteenth Affirmative Defense
                                           (Fault of Plaintiffs)

          Plaintiffs are not entitled to recover any losses they could have reasonably avoided.

                                    Seventeenth Affirmative Defense
                                     (Ordinary Course of Conduct)

          As a third-party administrator of the limited indemnity benefit plans and medical discount

   plans sold by independent parties, Defendant’s communication and/or sharing of information

   with independent parties cannot constitute an inference of an agreement to conspire to violate

   RICO as the communication and/or sharing of information is the normal course of commercial

   conduct.

                                        PRAYER FOR RELIEF

          WHEREFORE, Defendant, Michael Kosloske, demands judgment that: (i) Plaintiffs take

   nothing by way of claims asserted in the Second Amended Class Action Complaint; (ii) this

   action be dismissed, with prejudice, in its entirety; (iii) attorneys’ fees and costs in this action be

   assessed against Plaintiffs; and (iv) for such other and further relief as the Court may deem just

   and proper.




                                                     41
Case 0:19-cv-61430-AHS Document 138 Entered on FLSD Docket 06/22/2020 Page 42 of 42



                                       PRAYER FOR RELIEF

           Defendant, Michael Kosloske, LLC, reserves the right to assert additional affirmative

   defenses at such time and to such extent as warranted by discovery and the factual developments

   in this case.

   Dated: June 22, 2020.
                                           By: s/ Garry W. O’Donnell
                                              Garry W. O’Donnell, Esq.
                                              Florida Bar No. 0478148
                                              Email: garry.odonnell@gmlaw.com
                                              Aaron T. Williams, Esq.
                                              Florida Bar No. 99224
                                              Email: aaron.williams@gmlaw.com
                                              GREENSPOON MARDER LLP
                                              2255 Glades Road, Suite 400-E
                                              Boca Raton, Florida 33431
                                              Telephone: (561) 994-2212
                                              Facsimile: (561) 807-7527
                                              Attorneys for Defendants, Health Insurance
                                              Innovations, Inc., Health Plan Intermediaries
                                              Holdings, LLC, and Michael Kosloske

                                    CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that the foregoing document was filed with the Clerk of Court
   using the Court’s CM/ECF system on this 22nd day of June, 2020, which will generate
   notification to all known counsel of record or pro se parties.

                                                 By: s/ Garry W. O’Donnell
                                                    Garry W. O’Donnell, Esq.




                                                    42
